DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 11, 2022.
Currently, claims 1-2, 6, and 11-12 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

       New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims as currently amended require treating liver cancer or prostate cancer that “overexpresses UQCRB” when measured by RT-PCR. 
In the remarks filed on April 11, 2022, applicant states that the claim amendments “are supported by the application as filed” without pointing out specific passages. 
It is found that Figure 16, which shows the mRNA expression levels of “endogenous UQCRB” that is “measured by RT-PCR” (see description of Figures 15-16 as filed on February 22, 2021), clearly demonstrates that UQCRB is not overexpressed in liver cancer cells (HepG2) or prostate cancer cells (PC3) as shown below.

    PNG
    media_image1.png
    356
    528
    media_image1.png
    Greyscale

In fact, UQCRB mRNA is underexpressed in HepG2 and PC3 cells compared to HEK293.
	As such, the newly added limitations such that liver cancer or prostate cancer “overexpresses UQCRB” and that liver cancer and prostate cancer are diagnosed “when the sample overexpresses UQCRB” are not adequately described by the specification as filed.
	In addition, the claims as currently amended require an inverse relationship between UQCRB overexpression in liver cancer and prostate cancer and “a decrease in the level of all of” miR-1323, miR-512-3p, and miR-10a-5p. It is noted that the decreased expression levels of miR-1323, miR-512-3p, and miR-10a-5p are described in UQCRB mutant cells (“MT1” and “MT2”) that overexpress mutant UQCRB. See Figures 2 and 16. The instant specification discloses that the “UQCRB mutant cell strains MT1 and MT2 were prepared according to the method disclosed in the article that had been previously published by the inventor (Chang, et al., Biochem. Biophys. Res. Commun., 2014).” See paragraph 0043. For discussion purpose, the construct of each of “UQCRB wild type” and “UQCRB mutant” as disclosed in Figure 1A of the Chang reference is copied below.

    PNG
    media_image2.png
    120
    962
    media_image2.png
    Greyscale
 
	The Chang reference also discloses the following at page 291: “HEK293 cells were transfected with 1g UQCRB mutant expression vector”. Taken together, the MT1 and MT2 cells overexpressing mutant UQCRB while underexpressing the instantly recited miRNAs are HEK293 cells stably overexpressing a mutant UQCRB construct having deleted nucleotides at positions 338-341 and a modified 7-aa polypeptide as well as a 14-aa added polypeptide at the C-terminus. Hence, MT1 and MT2 that underexpress the instantly recited miRNAs at best overexpress only the mutant UQCRB construct disclosed in Chang’s reference and do not overexpress endogenous, wild-type UQCRB as clearly evidenced by Figure 16 of the instant application. In addition, MT1 and MT2 cells, which are transformed embryonic kidney cells stably overexpressing a UQCRB mutant construct, are not liver cancer cells or prostate cancer cells endogenously overexpressing UQCRB. Therefore, the required limitation (e.g., downregulation of the three miRNAs in liver/prostate cancer cells endogenously overexpressing UQCRB) is not adequately supported by the specification. Moreover, note that Figure 16 of the instant application clearly shows that HepG2 (liver cancer) and PC3 (prostate cancer) cell lines do not overexpress mutant UQCRB, either. Hence, even if the recited liver/prostate cancer sample that “overexpresses UQCRB” should be interpreted as the sample overexpressing mutant UQCRB, such required nexus is not supported by the instant application. 
	In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635